EXHIBIT 13 March 16, 2010 ANNUAL REPORT TO STOCKHOLDERS We entered 2009 knowing that we had not yet experienced the full wrath of the recession that was strongly entrenched in other areas of the country. As the year progressed, the recession became more pronounced in our market area as unemployment increased, residential construction ground to a halt, state budgets plummeted and businesses and individuals throughout our market area curtailed discretionary spending. To make matters worse, excessive rainfall spread throughout our market area during our prime shipping season delaying projects and further hampering our sales efforts. Because our cement business is extremely capital intensive, we are limited in our options to reduce costs as sales decline. As a result, while net sales for 2009 decreased from $153.9 million in 2008 to $132.2 million in 2009, cost of sales decreased from $120.9 million to $110.6 million during the same two periods reducing our gross profit by $11.4 million. Our loss on impairment of equity investments declined from $4.2 million in 2008 to $.5 million in 2009 and was partially offset in 2009 by a $.1 million gain on sale of equity investments. Net income for 2009 totaled $4.7 million compared to $10.2 million for 2008. Although we don't anticipate any improvement in our market until possibly the latter part of 2010, we are encouraged by future opportunities for our industry. With increased focus on energy efficiency and sustainability, builders are turning to concrete for their construction projects. Due to the higher prices of oil and its limited availability for use in asphalt, concrete is becoming more competitive with asphalt for highway construction on an initial construction cost basis, not just over the life of the highway. Concrete is also fire, wind and earthquake resistant making it the ideal product for construction projects.
